Citation Nr: 0013043	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-21 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for tinea pedis and 
tinea manus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to February 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation 
was denied for tinea pedis.  

The record does not show that RO considered referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are present which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's tinea pedis is currently manifested by fusion 
of his great toe and his second toes on his left foot; 
significant tinea pedis with scaling and blistering of the 
plantar surfaces of both feet with maceration and scaling in 
the interdigital areas; and scaling and somewhat thickened 
palmar surface of his left hand.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for tinea pedis have not been met.  38 U.S.C.A. §§ 
1155, 7104 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7899 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected tinea pedis 
is so severe as to warrant an increased evaluation.  He has 
complained of painful swollen feet and consistent severe pain 
and itching in his feet and on his left hand.  

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

Evidence

The veteran was examined by VA in May 1995.  He reported a 
long history of fungal dermatitis on the hands and feet.  
This condition was very itchy and prevented sleep.  His hands 
displayed dark, pigmented discoloration on the dorsal aspect, 
which was pruritic and scaly.  This condition was present to 
a lesser extent on the palms.  The evaluation of the feet 
showed chronic and acute dermatitis compatible with tinea 
pedis.  This was pruritic, scaly, very pigmented with 
thickening of the skin.  The diagnosis was severe tinea pedis 
of the feet.

VA outpatient treatment records dated March 1996 to August 
1998 show that the veteran was seen in the dermatology 
clinic.  In March 1996 the physician noted severe scaling on 
the veteran's left hand and bilateral feet.  There were post-
inflamed hyperpigmented postulates on his feet and scaling on 
the soles of his feet and the palms of his hands.  The 
assessment was tinea pedis and tinea mannus.  In December 
1996 the veteran complained of itching of his hands, feet and 
groin.  The physician noted scaly white patchy areas on his 
left hand and feet.  The assessment was chronic skin 
disorder.  Between June 1998 and August 1998 the veteran had 
blisters on his feet and left hand.  The assessment was 
severe dermatophytoses.  

The veteran complained of painful swollen feet at the July 
1996 VA examination.  Objective findings included blistering, 
pruritic, cracking areas of excoriation of the soles of his 
feet, the dorsum of the feet, the toes, the palms of his 
hands and in between his fingers.  The veteran's posture was 
normal and the appearance of his skin was fungus-like.  He 
functioned well.  There was no specific deformity and his 
gait was normal.  Secondary skin and vascular changes were 
noted.  The veteran had dry cracking of the skin between his 
toes, on the soles of his feet and between his fingers of the 
left hand.  The lesions were pruritus.  The diagnoses 
included tinea manus, tinea pedis and vitiliginous changes of 
the skin and his feet.  

The veteran complained of consistent severe pain and itching 
in his feet and on his left hand at the January 1999 VA 
examination.  The examiner noted that there was fusion of his 
great toe and his second toes on his left foot and he had 
significant tinea pedis with scaling and blistering of the 
plantar surfaces of both feet with maceration and scaling in 
the interdigital areas.  In addition he had scaling and 
somewhat thickening of the palmar surface of his left hand.  
There were no ulcerations or fissures on examination.  The 
veteran's potassium hydroxide examination from the left hand 
and both feet was positive.  The diagnosis was significant 
tinea pedis and tinea manus.  The examiner commented that it 
was difficult for him to believe that the veteran did not get 
some benefit from medications.  He advised the veteran to 
return to the VA clinic to have his liver function tests 
repeated.  

Analysis

In this case, the veteran's tinea pedis is rated under 
Diagnostic Code 7806, as analogous to eczema.  See 38 C.F.R. 
§ 4.20 (1999).  Under that code, a noncompensable evaluation 
is for assignment for eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  If it is accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement a 30 percent evaluation is for assignment.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant warrants a 50 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (1999).  

Unless otherwise provided, Diagnostic Codes 7807 through 7819 
are rated as for eczema under Diagnostic Code 7806, dependent 
upon location, extent and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118 (1999).  

Under Diagnostic Code 7806 a higher evaluation is warranted 
if there is ulceration, extensive exfoliation, or crusting, 
and systemic or nervous manifestations, or if the skin 
disorder is exceptionally repugnant.  Although the examiners 
have noted exfoliation or scaling, blistering, and maceration 
no examiner has identified systemic or nervous manifestations 
to warrant a 50 percent evaluation under Diagnostic Code 
7806.  There were no ulcerations or fissures on the January 
1999 examination.  The veteran has not claimed and the 
examiners have not indicated that his skin disorder is 
exceptionally repugnant.  Thus, a 50 percent evaluation under 
Diagnostic Code 7806 is not warranted.  

The evidence of record does not demonstrate that a higher 
evaluation is warranted under Diagnostic Codes 7800-7819, the 
schedule of ratings for the skin.


ORDER

An increased rating for tinea pedis and tinea manus is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

